Name: COMMISSION REGULATION (EC) No 223/98 of 29 January 1998 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities30. 1. 98 L 23/13 COMMISSION REGULATION (EC) No 223/98 of 29 January 1998 fixing the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the third subparagraph of Article 13 (2) thereof, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas the refunds must be fixed taking into account the factors referred to in Article 1 of Commission Regu- lation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2052/97 (4); Whereas the refund applicable in the case of malts must be calculated with amount taken of the quantity of cereals required to manufacture the products in question; whereas the said quantities are laid down in Regulation (EC) No 1501/95; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina- tion; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (5), as last amended by Regulation (EC) No 150/95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States currencies; whereas detailed rules on the application and determina- tion of these conversions were set by Commission Regu- lation (EEC) No 1068/93 (7), as last amended by Regula- tion (EC) No 1482/96 (8); Whereas the refund must be fixed once a month; whereas it may be altered in the intervening period; Whereas in follows from applying these rules to the present situation on markets in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on malt listed in Article 1 (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (5) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 126, 24. 5. 1996, p. 37. (6) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 147, 30. 6. 1995, p. 7. (7) OJ L 108, 1. 5. 1993, p. 106. (4) OJ L 287, 21. 10. 1997, p. 14. (8) OJ L 188, 27. 7. 1996, p. 22. EN Official Journal of the European Communities 30. 1. 98L 23/14 ANNEX to the Commission Regulation of 29 January 1998 fixing the export refunds on malt (ECU / tonne) Product code Refund 1107 10 19 9000 22,60 1107 10 99 9000 23,20 1107 20 00 9000 27,00